Deen, Presiding Judge,
concurring specially.
While concurring in the judgment of the majority opinion, three points should be made.
1. The dissenting opinion of Presiding Judge Quillian is a scholarly summary of the law in the area of the First, Fourth, and Fourteenth Amendments of the United States Constitution. I question the applicability of Roaden v. Kentucky, 413 U. S. 496 (93 SC 2796, 37 LE2d 757) (1973), however, as in that case the sheriff viewed the film, whereas in the instant case a neutral judge made the initial determination of probable obscenity. The officer was at a place where he had a right to be when he saw another copy of the same magazine which had initially been adjudicated obscene. He arrested the appellant, as he probably could have arrested any other employee in the store who had custody and possession of this particular magazine for sale. Compare recent trends of the United States Supreme Court in related areas liberalizing good faith judgments of officers involving technical errors of different kinds. United States v. Leon, 468 U. S. — (104 SC 3405, 82 LE2d 677) (1984); Massachusetts v. Sheppard, 468 U. S. — (104 SC 3424, 82 LE2d 737) (1984); Segura v. United States, 468 U. S__(104 SC 3380, 82 LE2d 599) (1984).
2. The recent whole court case of Maddox v. State, 170 Ga. App. 498 (317 SE2d 617) (1984) cited Lee v. State, 247 Ga. 411, 412 (6) (276 SE2d 590) (1981) as to the requirements when considering motions for directed verdicts of acquittal. The following standard was set forth: “[T]here was ample evidence sufficient to enable any rational trier of facts to find the existence of the offenses charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).” Maddox, supra at 499. A special concurrence written by the author of the majority opinion in the instant case agreed with this same test but suggested further: “I would overrule all cases, including but not limited to those cited above, which employ the ‘any evidence’ test in the review of the denial of a motion for a directed verdict of acquittal.” Id. at 504.
To the extent that the two post-Maddox cases, Weaver v. State, 170 Ga. App. 731, 732 (4) (318 SE2d 196) (1984), and Minter v. State, 170 Ga. App. 801 (1) (318 SE2d 226) (1984), do not comply with the Maddox rule, they should be overruled. Weaver uses the word “suffi*482cient” rather than “any evidence” but does not use the rational trier of fact standard. Minter does not use the word “sufficient,” “any evidence” or rational trier of fact standard.
3. The majority opinion addresses the possession feature of the alleged obscene materials but does not consider obscenity vel non. The trial judge admitted the magazine in evidence (Exhibit S-2) and charged the jury that they were to determine whether or not it was obscene. The preliminary initial determination of probable obscenity does not eliminate the subsequent duty of the jury, when this issue is contested, to resolve the obscenity question. This court is thus required to make an independent determination on this issue. “In accordance with Dyke v. State, 232 Ga. 817, 821 (209 SE2d 166) (1974), we have made an independent appellate review of the material to decide the constitutional fact of obscenity. The magazines come within the definition of Code Ann. § 26-2101.” Flynt v. State, 153 Ga. App. 232, 245 (264 SE2d 669) (1980). The magazine contains approximately 100 photographs of women engaged in various types of sexual activity. While the magazine indicates that the participants are models over 18 years of age, and while it further appears that their acts were those of paid but consenting adults, the jury nevertheless could have found or inferred that these photographs depict a type of vicarious mental sexual abuse or show a syndrome of battering or disparagement of all women,1 and “published for the purpose of appealing to prurient interest in perversion and degeneracy, and an affront to the contemporary community standards of any community anywhere.” Feldschneider v. State, 127 Ga. App. 745, 746 (195 SE2d 184) (1972). Likewise, as charged by the court, the jury may have considered the magazine as lacking literary, artistic, political or scientific value, or, if containing any value in these areas then not of a serious nature.
I would affirm.

 Testimony was given before the “Senate Subcommittee on Juvenile Justice studying sexual exploitation of women and children.” See “Ex-porn Star Testifies Sex Films Hurt Women,” The Atlanta Journal, Thursday, September 13, 1984.